Citation Nr: 1546846	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  13-22 028A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for disability exhibited by headaches.

2.  Entitlement to service connection for a gastrointestinal disability, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel





INTRODUCTION

The Veteran served on active duty from September 1992 to December 1992 and from February 2003 to May 2004.  Service in Southwest Asia is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated August 2007 and June 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The issues of entitlement to service connection for a gastrointestinal disability and an acquired psychiatric disability to include PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on her part is required.


FINDING OF FACT

Tension headaches are as likely as not related to the Veteran's active duty service.


CONCLUSION OF LAW

Entitlement to service connection for tension headaches is warranted.  38 U.S.C.A. §§ 1110, 5103A (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert, 1 Vet. App. at 54.

In this matter, the Veteran asserts entitlement to service connection for headaches, claimed as due to her service in Southwest Asia.  See, e.g., the Veteran's statement dated January 2011.  Specifically, she contends that she began having headaches while on active duty in the Persian Gulf.  Id.

The record demonstrates that the Veteran served on active duty from September 1992 to December 1992 and from February 2003 to May 2004.  The Veteran's DD-214 confirms service in Iraq from May 2003 to April 2004.  Service treatment records dated in November 1992 documented the Veteran's complaint of a headache, which was associated with a sinus infection.

VA treatment records dated in February 2006 noted the Veteran's report of frequent headaches with pain in the sinus area and neck.  The Veteran's continuing complaints of chronic headaches were documented in VA treatment records dated October 2009 and January 2010.

The Veteran was afforded a VA examination in January 2013, at which time the examiner diagnosed her with tension headaches.  With respect to medical nexus, the examiner concluded that the Veteran's headaches are "less likely as not (less than 50/50 probability) caused by or a result of military service."  The examiner explained that "the diagnosis of headache is predated to military service.  Service record reported that Veteran complain[]s of headache related to sinusitis since November 1992."  Critically, the examiner failed to consider the Veteran's competent and credible assertions of headaches, which she contends manifested during her service in Southwest Asia and continued to the present day.

As noted above, the Veteran has submitted personal statements in support of her contentions of continuing headache symptomatology.  See, e.g., the Veteran's statement dated January 2011 & the notice of disagreement (NOD) dated September 2010.  In this regard, the Board notes that the Veteran is competent to describe what she experienced in service and thereafter, and lay persons are competent to describe their observations.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  Moreover, the Veteran is a nurse and therefore her lay testimony concerning her headache symptomatology is competent based, not only upon lay observation, but also upon specialized education, training, and experience.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); & Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.")

As previously discussed above, the Veteran's assertions as to her symptoms in service and thereafter are competent and credible as to continuity of relevant symptomatology.  Accordingly, the Board finds that the Veteran's currently diagnosed chronic headaches cannot reasonably be disassociated from her credible description of in-service headache symptomatology.

Thus, the evidence is at least in equipoise that the tension headaches are related to her military service.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran currently has tension headaches that were incurred during her active duty.  Accordingly, service connection for a chronic headache disability is warranted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.


ORDER

Entitlement to service connection for tension headaches is granted.


REMAND

After having considered the matter, and for reasons expressed immediately below, the Board finds that the remaining claims on appeal must be remanded for further development.

The Veteran asserts that she suffers from an acquired psychiatric disability to include PTSD as a result of her service in Southwest Asia.  See, e.g., the Veteran's statement dated January 2010.  Initially, the Board notes that a VA treatment record dated March 2010 indicated the Veteran continues to see her private psychiatrist, Dr. F.C., for her psychiatric treatment.  The Veteran's claims file does not contain any treatment records from Dr. F.C.  As such, upon remand, VA should seek authorization from the Veteran to obtain pertinent outstanding treatment records from Dr. F.C.

The Veteran was afforded a VA examination in June 2007, at which time she was diagnosed with dysthymic disorder with anxiety features; a nexus opinion was not provided.  In a February 2012 VA examination, the Veteran was diagnosed with major depressive disorder; again a nexus opinion was not provided.  In May 2012, a VA medical opinion was obtained, which indicated that "there is no objective criteria to establish a relationship of the Veteran's reported mental disorder to her military service."  The examiner indicated that this opinion was based upon the fact that the Veteran "was first seen for complaints in 2006, two years after her deployment, and with no evidence of any interference or impairment in her overall functioning due to a mental disorder during those years following her discharge from active duty."  Crucially, this opinion fails to take into account the competent contentions made by the Veteran concerning her in-service and post-service mental health symptomatology.  See, e.g., the VA treatment records dated February 2006 & June 2006.  As such, remand for a new VA medical opinion is required.

With respect to the claimed gastrointestinal disability, the Veteran asserts that she has suffered from a chronic gastrointestinal symptoms including diarrhea since her service in Southwest Asia.  See, e.g., the Veteran's notice of disagreement dated April 2008 & the Veteran's statement dated September 2010.  To this end, VA treatment records dated from April 2005 document the Veteran's complaints of frequent and persistent diarrhea.  A VA examination dated March 2010 confirmed diagnoses of reflux esophagitis and chronic active ileitis.

A VA opinion was obtained in April 2012, at which time the examiner opined, "[a]lthough there is evidence of reflux esophagitis and chronic active ileitis by imaging studies these diagnos[es] were not present prior to patient deployment to Southwest Asia.  Altogether, including patient diarrheas, there is clear evidence of a gastrointestinal condition."  The examiner continued, "[v]eterans during service in Southwest Asia undergo extreme exposure to stressful experiences and lifestyle changes that can manifest in multiple medical sign[s] and symptoms."  The examiner explained, "I believe [even though] patient has evidence of reflux esophagitis and chronic active ileitis that patient disability patter is diagnosable but medically unexplained chronic multisymptom illness of unknown etiology like irritable bowel syndrome."  He concluded, "[i]t is my opinion that patient irritable bowel syndrome is at least as likely as not caused by exposures experience[d] by the Veteran service in Southwest Asia as described above."

A January 2013 VA medical opinion was subsequently obtained, which indicated that the Veteran's gastroesophageal reflux and gastritis are less likely as not caused by or a result of specific exposure event experienced by the Veteran during service in Southwest Asia.  A clarifying VA medical opinion was obtained in April 2013 at which time the examiner determined that the currently diagnosed reflux esophagitis/gastroesophageal reflux disease (GERD), gastritis, and ileitis "are not related to environmental exposure while active at Southwest Asia."  The examiner detailed that these conditions have clear and specific etiologies and diagnoses.  The examiner then opined that the diagnosed conditions were not related to the Veteran's active military service.  Critically, the rationale provided by the examiner failed to address the Veteran's competent statements of continuing gastrointestinal symptomatology since service.

Thus, the Board finds that remand of this issue is required in order for an addendum opinion to be obtained, which addresses the Veteran's competent and credible statements of a continuing gastrointestinal disability dating from her deployment to Southwest Asia.

On remand, any previously unobtained ongoing relevant medical records should be procured and associated with the Veteran's claims file.  38 U.S.C.A. § 5103A(c) (West 2014).  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate release of information forms where necessary, procure any records of outstanding treatment that the Veteran has recently received including the private treatment records of Dr. F.C. identified in the March 2010 VA treatment record, as described above.  VBA should also obtain records of any pertinent treatment or evaluation that the Veteran may have received at a VA health care facility since May 2013.  All such available documents should be associated with the claims file.

2. Arrange for the Veteran to be scheduled for a VA psychiatric examination to determine the existence, nature, and etiology of any current psychiatric disorder to include PTSD, major depressive disorder, and dysthymic disorder.  The claims file must be made available to the examiner for review.  After examination and review of the claims file, the examiner should address the following:

(a)  The examiner should either diagnose PTSD or rule it out as a diagnosis.  The examiner should document all other current psychiatric diagnoses.

(b)  If the examiner diagnoses the Veteran with PTSD, the examiner should indicate whether it is at least as likely as not that the Veteran's currently diagnosed PTSD is due to the claimed in-service stressors to include her service in Southwest Asia.  In doing so, the examiner should opine as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's reported fear of hostile military activity is adequate to support a diagnosis of PTSD, and whether the Veteran's symptoms are related to her claimed stressors.

(c)  The VA examiner should also render an opinion as to whether it is at least as likely as not that any currently diagnosed acquired psychiatric disorder, to include major depressive disorder and dysthymic disorder, had its(their) clinical onset in service or is(are) otherwise related to a disease or injury incurred in service.

In answering this question, the examiner should address the Veteran's post-service medical history to include her assertions of continuity of symptomatology dating from her deployment in Southwest Asia.  Specifically, the examiner should provide medical reasons for accepting or rejecting the Veteran's statements of continued symptoms dating from her military service.

The absence of evidence of treatment for the claimed disorders, in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examination report should include the complete rationale for all opinions expressed.  The examiner should provide a rationale for the opinions.

3. Refer the VA claims file to the examiner who provided the April 2013 VA medical opinion referenced above.  If the April 2013 VA examiner is unavailable, refer the claims file to another examiner with appropriate expertise in order to address the etiology of the Veteran's diagnosed gastrointestinal disability.  The Veteran does not need to be examined, unless the examiner determines otherwise.  The examiner is requested to review the claims file in its entirety including any recently obtained treatment records.

With respect to the diagnosed gastrointestinal disabilities, including reflux esophagitis and chronic active ileitis, examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that any such disability had its clinical onset during the Veteran's active duty or is otherwise related to such service.

In answering this question, the examiner should address the Veteran's post-service medical history to include her assertions of continuity of symptomatology dating from her deployment in Southwest Asia, which, to some extent, are corroborated by VA treatment records referenced above.  Specifically, the examiner should provide medical reasons for accepting or rejecting the Veteran's statements of continued symptoms dating from her military service.

The absence of evidence of treatment for the claimed disorders, in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner should also provide a complete rationale for any opinion given, including discussion of evidence contrary to the opinion rendered.

4. After undertaking any additional development which it deems to be necessary, the RO should then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


